J-S75029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: A.B., MINOR                   :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
                                      :
                                      :
                                      :
                                      :
                                      :
 APPEAL OF: J.M.K.                    :   No. 1091 WDA 2017

               Appeal from the Order Entered June 26, 2017
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                     No(s): CP-02-AP-0000200-2016

 IN RE: M.K., MINOR                   :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
                                      :
                                      :
                                      :
                                      :
                                      :
 APPEAL OF: J.M.K.                    :   No. 1092 WDA 2017

              Appeal from the Order Entered June 26, 2017
    In the Court of Common Pleas of Allegheny County Civil Division at
                     No(s): CP-02-AP-0000199-2016

 IN RE: C.-L.K.-B., MINOR             :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
                                      :
                                      :
                                      :
                                      :
                                      :
 APPEAL OF: J.M.K.                    :   No. 1093 WDA 2017

                   Appeal from the Order June 26, 2017
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                     No(s): CP-02-AP-0000201-2016
J-S75029-17


BEFORE: SHOGAN, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                               FILED JANUARY 3, 2018

       J.M.K. (“Mother”) appeals from the orders entered June 26, 2017, in the

Court of Common Pleas of Allegheny County, which involuntarily terminated

her parental rights to her minor children, M.K., a female born in May 2012,

A.B., a female born in August 2013, and C.-L.K.-B., a male born in March 2015

(collectively, “the Children”).1 After careful review, we affirm.

       We summarize the relevant factual and procedural history of this matter

as follows. Allegheny County Youth and Families (“CYF”) obtained emergency

custody of the Children on July 9, 2015, due to the deplorable condition of

Mother’s home, and her failure to provide adequate supervision.            N.T.,

6/23/2017, at 75-76.         The record reveals that a police officer arrived at

Mother’s home to conduct a welfare check, after receiving a report that the

grass was high, that there was garbage piled up outside, and that there were

children present. Order – Involuntary Termination of Parental Rights (M.K.),

6/23/2017, Further Findings at ¶ 4(a)-(b).2 When the officer peered through

a window, he observed two of the Children in the home, along with a large
____________________________________________


1 The trial court also terminated the parental rights of M.K.’s unknown father,
and the parental rights of K.B., the putative father of A.B. and C.-L.K.-B.
Neither K.B., nor any unknown father, appealed the termination of his parental
rights.

2In its orders terminating Mother’s parental rights, the trial court restated its
previous findings of fact detailing this incident, which first appeared in the
orders adjudicating the Children dependent. See CYF Exhibits 2-4 (certified
dependency orders).



                                           -2-
J-S75029-17



amount of debris scattered throughout the living room and kitchen. Id. at ¶

3(c). The officer knocked on the door, but no one responded. Id. The officer

then entered the home, and discovered garbage and clothing on the floor, as

well as roaches and ants on the floor and countertops. Id. at ¶ 3(d)-(e). The

only adult in the home was the Children’s maternal grandmother, who was

asleep.3 Id. at ¶ 3(d). The trial court entered shelter care orders on July 16,

2015, and adjudicated the Children dependent on August 26, 2015.            CYF

Exhibits 2-4 (certified dependency orders).

       On November 9, 2016, CYF filed petitions to involuntarily terminate

Mother’s parental rights to the Children.        The orphans’ court conducted a

termination hearing on June 23, 2017. Following the hearing, on June 26,

2017, the court entered orders terminating Mother’s parental rights. Mother

timely filed notices of appeal on July 26, 2017, along with concise statements


____________________________________________


3 Mother was absent from the home because she was working. Order –
Involuntary Termination of Parental Rights (M.K.), 6/23/2017, Further
Findings at ¶ 4(h). The police later arrested Mother and charged her with
three counts each of endangering the welfare of children and recklessly
endangering another person. Id. at ¶ 4(i); CYF Exhibit 5 (documents from
Mother’s criminal case). As a condition of Mother’s bail, the trial court in the
criminal case entered a no-contact order preventing her from visiting with the
Children.   Order – Involuntary Termination of Parental Rights (M.K.),
6/23/2017, Further Findings at ¶ 4(j); N.T., 6/23/2017, at 79. The court lifted
the order in November 2015, and Mother began visiting that same month.
N.T., 6/23/2017, at 86. Mother pled guilty to one count of endangering the
welfare of children, and received a sentence of three years’ probation in
January 2016. Id. at 78, 105-06; CYF Exhibit 5 (documents from Mother’s
criminal case).



                                           -3-
J-S75029-17



of errors complained of on appeal. Mother filed amended notices of appeal

and concise statements on July 28, 2017.4

       Mother now raises the following issues for our review.

       1. Did the [orphans’] court abuse its discretion and/or err as a
       matter of law in granting the petition to involuntarily terminate
       Mother’s parental rights pursuant to 23 Pa.C.S. §[]2511(a)(2),
       (5), and (8)?

       2. Did the [orphans’] court abuse its discretion and/or err as a
       matter of law in concluding that CYF met its burden of proving by
       clear and convincing evidence that termination of Mother’s
       parental rights would best serve the needs and welfare of the
       children pursuant to 23 Pa.C.S. §[]2511(b)?

Mother’s brief at 28 (orphans’ court answers omitted).5

       We review these claims mindful of our well-settled standard of review.

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.



____________________________________________


4Mother misstated A.B.’s last name in her original notices of appeal. She
amended her notices of appeal to correct this mistake.

5 Counsel for M.K. filed a brief in this Court supporting Mother’s appeal.
Counsel for A.B. and C.-L.K.-B. filed a brief supporting the termination of
Mother’s parental rights.

                                           -4-
J-S75029-17



In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the orphans’ court terminated Mother’s parental rights

pursuant to Sections 2511(a)(2), (5), (8), and (b). We need only agree with

the court as to any one subsection of Section 2511(a), as well as Section

2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here, we analyze

the court’s decision to terminate under Section 2511(a)(2) and (b), which

provides as follows.

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:



                                      -5-
J-S75029-17


                                    ***

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                    ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those


                                    -6-
J-S75029-17



grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

       Instantly, the orphans’ court found that Mother failed to remedy the

circumstances resulting in the Children’s placement in foster care, and that it

is doubtful that she will remedy those circumstances in the future. Order –

Involuntary Termination of Parental Rights (M.K.), 6/26/2017, Further

Findings at ¶ 24-25. The court explained that Mother continues to lack stable

housing, and has not adequately addressed her mental health needs. Id.

       Mother argues that she complied with her reunification objectives and

remedied her parental incapacity. Mother’s brief at 36, 42-43. She insists

that any evidence or argument to the contrary is unclear or speculative, and

that “[i]t would be contrary to the purpose of establishing and requiring a

parent to pursue reunification goals if after doing so the parent is told that his

or her efforts are still not good enough.” Id. at 37, 42.

       Our review of the record supports the findings of the orphans’ court.

During the termination hearing, CYF presented the testimony of caseworker,

Mary Hughes.       Ms. Hughes testified that Mother’s reunification objectives

included reengaging with mental health treatment, improving her parenting

abilities, and obtaining housing.6 N.T., 6/23/2017, at 82.
____________________________________________


6 Mother’s objectives also included notifying her attorney and CYF when the
trial court in her criminal matter lifted its no-contact order. N.T., 6/23/2017,
at 81-82. As explained above, the court lifted the no-contact order in
November 2015. Id. at 86.

                                           -7-
J-S75029-17



      Concerning Mother’s compliance with these objectives, Ms. Hughes

testified that CYF referred Mother for mental health treatment, but that she

failed to participate consistently.   Id. at 87-89, 95-97, 146.    Ms. Hughes

explained that mental health treatment was necessary for Mother because she

displayed anger and “threatening behavior” toward caseworkers and service

providers. Id. at 82. For example, Ms. Hughes described an incident that

took place in April 2016.    Id. at 101.    Mother had been visiting with the

Children every Monday, Wednesday, and Friday, but she requested that her

Wednesday visits be eliminated due to her work schedule. Id. at 101-02.

Mother later called to confirm a Wednesday visit, and “became enraged” when

she was told the visit would not take place. Id. at 102. Mother came to the

CYF office and confronted Ms. Hughes, who asked security personnel to escort

her out of the building. Id. Mother then went to the Children’s foster home,

“and the police were called.” Id.

      With respect to parenting, Ms. Hughes testified that Mother completed

a parenting program in December 2015, and participated in ongoing parenting

instruction as part of her visits with the Children. Id. at 86, 111-12. Mother

attended her visits with the Children consistently for most of their

dependency, although there was a period of inconsistent visitation from

December 2016 until approximately March 2017. Id. at 112-15. Ms. Hughes

testified that Mother’s visits were initially unsupervised, but that they became

supervised as a result of Mother’s behavior during a visit in June 2016. Id. at




                                      -8-
J-S75029-17



115-16. She explained that Mother arrived for the visit “upset and erratic”

and yelled at M.K.7 Id. at 102-03, 116.

        Finally, Ms. Hughes testified that CYF referred Mother for housing

assistance, but that she failed to obtain a stable residence.       Id. at 82-85.

Mother moved in with her stepmother after CYF obtained emergency custody

of the Children in July 2015. Id. at 107. Mother stayed there until moving in

with her maternal grandmother in December 2015. Id. at 107-08. Mother

obtained her own apartment in December 2016, but left almost immediately.

Id. at 108. Ms. Hughes explained that Mother contacted her and informed

her that she and her brother “were in a war,” that “her friend shot off a

warning shot to her brother,” and that Mother was afraid that her brother

would shoot her and the Children. Id. at 103, 109. Mother indicated that her

____________________________________________


7   Mother’s parenting instructor, Mary Safran, described this incident as follows.

        [W]hat I witnessed when I walked into the room, [Mother] seemed
        to be in a manic state. And she -- I was not able to reason with
        her, and she was screaming at [M.K.], were you molested, did
        anybody touch you. And she was pointing and touching [M.K.’s]
        vagina, saying I want to know. And [M.K.] was completely
        terrified. The other two were crying, so I just -- I tried to calm
        [Mother] because I wanted to see why she was behaving this way.
        I wasn’t able to calm her. I picked up all the children. I took them
        out of the room and I said the visit’s over. And then security told
        [Mother] to leave.

N.T., 6/23/2017, at 167. Ms. Safran testified that M.K. did not behave in a
way that was indicative of sexual abuse, and that Mother “really wasn’t making
any sense of why she felt that way.” Id. at 186.




                                           -9-
J-S75029-17



new apartment was not safe, and that she was staying with a friend. Id. at

104. “[W]ithin the last few months” Mother stated that she was again residing

with her stepmother.8 Id. at 110.

       Thus, the record confirms that Mother is incapable of parenting the

Children, and that she cannot, or will not, remedy her parental incapacity. At

the time of hearing, Mother’s mental health and parenting skills remained

inadequate, as demonstrated by her erratic behavior and outbursts during

visits with the Children. Mother also remained without stable housing. Mother

has had two years of opportunities to remedy these concerns and demonstrate

that she can provide the Children with the stability and permanence they need.

She has failed to do so, and the Children cannot wait forever. As this Court

has stated, “a child’s life cannot be held in abeyance while a parent attempts

to attain the maturity necessary to assume parenting responsibilities. The

court cannot and will not subordinate indefinitely a child’s need for

permanence and stability to a parent’s claims of progress and hope for the

future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006).

       We next consider whether the orphans’ court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(b).

       Section 2511(b) focuses on whether termination of parental rights
       would best serve the developmental, physical, and emotional
____________________________________________


8Ms. Hughes did not believe that the Children could be reunified with Mother
while she was residing with her stepmother, because there are “other family
members that live there,” and because the stepmother had physically abused
Mother as a child, resulting in a criminal conviction. N.T., 6/23/2017, at 111,
130-31.

                                          - 10 -
J-S75029-17


      needs and welfare of the child. As this Court has explained,
      Section 2511(b) does not explicitly require a bonding analysis and
      the term ‘bond’ is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the subsection 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      Here, the orphans’ court concluded that terminating Mother’s parental

rights would best serve the Children’s needs and welfare. Order – Involuntary

Termination of Parental Rights (M.K.), 6/26/2017, Further Findings at ¶ 27.

The court found that A.B. and C.-L.K.-B. are bonded primarily to their foster

mother, rather than Mother. Id. While the court found that M.K.’s bond with

Mother is more significant, it reasoned that M.K.’s need for permanence

outweighs this bond. Id.

      Mother argues that the Children are strongly bonded to her, and that

terminating her parental rights will deny the Children her love and


                                     - 11 -
J-S75029-17


companionship.    Mother’s brief at 37-38, 44-45.      Mother emphasizes the

testimony of psychologist, Neil Rosenblum, Ph.D., who opined that the

Children would benefit from ongoing contact with her. Id.

      Our review of the record again supports the findings of the orphans’

court. During the hearing, Dr. Rosenblum testified that he completed several

evaluations of Mother, the Children, and the Children’s foster mother,

including interactional evaluations in October 2016 and February 2017. N.T.,

6/23/2017, 13-14; CYF Exhibit 1 (evaluations). Based on these evaluations,

Dr. Rosenblum testified that he observed a “significant and concerning

deterioration” of the relationship between the Children and Mother. Id. at 20.

He explained,

      . . . . Mother seemed to be very motivated when I met with her in
      October. She worked hard at doing things with the children.
      While she still could be a bit temperamental, she did really try to
      give each child individual attention and to give them praise.

             In the second evaluation she was alarmingly flat, almost
      indifferent to doing things with the children and really showed no
      enthusiasm, no enjoyment, and no interest, really, in engaging in
      any type of educational types of activities with the children or
      spending quality time with them. The children’s behavior rapidly
      deteriorated during the course of the evaluation. They became
      somewhat aggressive.        There were a lot of conflicts, and
      eventually, the children just wanted out of the -- out of the room.
      [C.-L.K.-B.] cried. . . . He didn’t actually want to leave his foster
      mother at the onset of the session . . . .

Id. at 20-21.

      Dr. Rosenblum further testified that he conducted an individual

evaluation of M.K. in June 2016, in response to an incident during which she


                                     - 12 -
J-S75029-17


“started screaming at her mother during the visit, ‘Just kill me,’ and curling

up in a ball and sobbing in a fetal-like position.” Id. at 24. Dr. Rosenblum

opined that M.K.’s behavior resulted from the confusion, uncertainty, and

“push-pull” that she experiences because of her desire to maintain an

attachment with Mother, and because of Mother’s statements during visits

that she will be coming home soon. Id.

       Ultimately, Dr. Rosenblum testified that all three of the Children have a

more significant relationship with their foster mother than they do with

Mother. Id. at 23. M.K. and A.B. display a “mixed attachment.” Id. at 22.

Both children desire love and attention from Mother, but they have

“transferred their attachment, on a more primary basis,” to their foster

mother.9 Id. at 22-23. C.-L.K.-B. entered foster care as an infant, such that

his primary attachment has always been to his foster mother. Id. at 22-23.

Dr. Rosenblum opined that the remaining attachment that the Children have

with Mother is not necessary or beneficial, and that terminating Mother’s

parental rights would serve the Children’s needs and welfare. Id. at 26, 28-

29. He explained, “I do believe that termination of parental rights is, at this



____________________________________________


9Dr. Rosenblum testified that M.K. “for the most part, [] indicates that she
wants to live with” her foster mother. N.T., 6/23/2017, at 62. However, Ms.
Safran testified that M.K.’s preference is to return to Mother’s care. Id. at
185, 190. M.K.’s counsel also stated that her preference is to return to
Mother’s care, and the orphans’ court found as a fact that M.K. wants to live
with Mother. Id. at 235; Order – Involuntary Termination of Parental Rights
(M.K.), 6/26/2017, Further Findings at ¶ 23.

                                          - 13 -
J-S75029-17


point, the only way to help these children resolve their conflict and provide

them with a sense of stability and an opportunity for -- for future growth in a

family environment that is fully supportive of their needs.”    Id. at 28-29.

While Dr. Rosenblum recommended that the Children, and M.K. in particular,

have ongoing visits and “a therapeutic resolution” with Mother, he opined that

Mother’s parental rights should be terminated even in the absence of visits.

Id. at 23, 25, 44-45.

      Thus, the record confirms that terminating Mother’s parental rights will

best serve the Children’s needs and welfare. A.B. and C.-L.K.-B. are bonded

primarily to their foster mother, rather than Mother. In addition, while M.K.’s

preference is to return to Mother’s care, it is clear that preserving Mother’s

parental rights will only serve to harm M.K. by prolonging her confusion and

uncertainty.

      [M.K.]'s bond i[s] growing every day with [her foster mother] and
      diminishing with her Mother. While there is a "residual" bond
      between [M.K.] and her Mother, I find that' the bond is not
      particularly healthy. Hopefully, [Foster Mother] will permit
      continued contact post -adoption. However, I find that the need
      for permanence outweighs the need to continue this residual bond
      with [M.K.] and her Mother and that the uncertainty and lack of
      permanence for [M.K.] is harmful to her welfare.

Order – Involuntary Termination of Parental Rights (M.K.), 6/26/2017, Further

Findings at ¶27. It was within the discretion of the orphans’ court to accept

Dr. Rosenblum’s recommendation, and conclude that only termination will

provide the Children with the permanence and stability that they need.




                                    - 14 -
J-S75029-17


     Based on the foregoing, we conclude that the orphans’ court did not

abuse its discretion by terminating Mother’s parental rights to Children

involuntarily. Therefore, we affirm the court’s June 26, 2017 orders.

     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/3/2017




                                   - 15 -